Citation Nr: 0949056	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-10 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1972 to November 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
July 2005, the RO denied service connection for a sleep 
disorder.  In July 2006, the RO denied service connection for 
"anxiety/adjustment disorder."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In August 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran does not have a sleep disorder, or an acquired 
psychiatric disorder, that was caused or aggravated by his 
service, or by a service-connected disability.  


CONCLUSION OF LAW

A sleep disorder, and an acquired psychiatric disorder, were 
not caused or aggravated by the Veteran's service, or by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a sleep disorder, and an acquired psychiatric disorder, with 
both claims to include as secondary to service-connected 
disability.  He argues, in part, that he has a sleep disorder 
due to head trauma sustained during service, as evidenced by 
treatment for lacerations to his face.  He further argues 
that in June 1978, he was noted to have fallen asleep while 
driving, resulting in a motor vehicle accident.  

The Board first notes that subsequent to the most recent 
supplemental statement of the case, dated in August 2008, 
additional medical evidence has been received without a 
waiver of RO review.  However, this evidence pertains to 
treatment for disabilities not on appeal, much of it is 
duplicative, and none of it is material to the bases for the 
Board's decisions.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2009) to 
the issues before the Board, and a remand for RO 
consideration is not required.   

The Board initially notes that in July 2005, the RO denied a 
claim for service connection for a sleep disorder.  In 
February 2006, and July 2006, the RO again denied the claim.  
The statement of the case, dated in March 2007, indicates 
that the rating decision on appeal is the RO's July 2006 
rating decision.  In addition, a letter from the RO to the 
Veteran, dated in April 2006, informed him that he must 
submit new and material evidence to reopen his claim for a 
sleep disorder.  This letter could therefore be read to imply 
that the July 2005 rating decision had become final.  

However, during the year following the RO's July 2005 rating 
decision, a number of letters were received from the Veteran, 
any one of which arguably fulfills the criteria for a timely 
notice of disagreement.  See 38 C.F.R. § 20.201 (2009).  
There is no indication that the RO sought to clarify whether 
or not the Veteran intended to disagree with the RO's July 
2005 rating decision, see 38 C.F.R. § 19.26(b) (2009), and 
under the circumstances, in order to avoid any prejudice to 
the Veteran, the Board will analyze the claim on a direct 
basis.  The Board further points out that the RO's July 2005 
rating decision did not include consideration of a 
"secondary" service connection claim, i.e., a claim under 
38 C.F.R. § 3.310, that the scope of the claim was 
subsequently expanded to include such a claim, and that July 
2006 rating decision states that the RO had reopened the 
claim and denied it on the merits.  

With regard to the claim for an acquired psychiatric 
disorder, in a rating decision dated in July 2006, the RO 
denied this claim, and the Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2009); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
new version of the regulation provides that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of the claims under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for a left thigh 
and left hip disability, cataracts with pseudophakia, a 
lumbar spine disability, a mass on the testicle, a bilateral 
knee disability, a right hip disability, a left hip scar, a 
left fifth metatarsal disability, and hemorrhoids.  In 
addition, a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU) is 
in effect.  

The Veteran's service treatment records show that in January 
1978, he was treated for a laceration below his right eye 
incurred while playing basketball.  In June 1978, his 
daughter was treated for injuries sustained in a motor 
vehicle accident (MVA), and it was noted that the Veteran had 
been driving, and that he had fallen asleep.  In July 1982, 
he was treated for a superficial laceration at the left 
eyebrow incurred while playing basketball, with a notation 
that he was struck across the frontal region and that he had 
an "off and on headache."  Between 1986 and 1987, he was 
treated for abdominal complaints possibly related to ETOH 
(alcohol) consumption, and he was found not to have a 
substance abuse problem.  In March 1983, he was noted to 
state, "I need my back checked on - I just don't sleep 
right."  The assessment was mild muscle spasm.  In 1988, he 
was treated for a laceration at the right eyebrow incurred 
while playing basketball.  In January 1990, he was evaluated 
by a psychologist for "financial and personal issues."  He 
was noted to be oriented, mildly depressed, with no suicidal 
ideation, and not to have a thought disorder.  The assessment 
was adjustment disorder with depression.  The Veteran's 
separation (retirement) examination report, dated in February 
1992, shows that his head, nose, and sinuses, his psychiatric 
condition, and his neurological condition, were all 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he indicated having "frequent trouble 
sleeping," he denied having had "depression or excessive 
worry," and he indicated that he didn't know if he had a 
history of "nervous trouble of any sort," or "periods of 
unconsciousness."    

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1996 and 2008.  This 
evidence includes VA progress notes which show that in 
November 1999, the Veteran received treatment for complaints 
of "falling asleep during the day without knowing about 
it."  The assessments noted, "falling asleep, pt (patient) 
however works at night."  VA progress notes, dated in 
February and March of 2003, show that the Veteran reported 
sustaining a head injury at work while putting shelves 
together.  The assessments included "recent head injury at 
work" with no evidence of continued concussion syndrome.  A 
VA sleep study, dated in February 2005, contains impressions 
of severe obstructive sleep apnea associated with significant 
oxygen desaturization, short sleep onset latency which is 
consistent with the presence of a clinically significant 
degree of daytime sleepiness, and loud snoring.  The report 
shows that he was encouraged to lose weight, and to stop 
alcohol intake, and that he was to be given a CPAP 
(continuous positive airway pressure) machine.  VA reports 
dated thereafter contain a number of notations of sleep 
apnea/OSA (obstructive sleep apnea), and indications of use 
of a CPAP machine.  A December 2005 VA progress note shows a 
reported history of multiple nasal traumas, with no known 
fracture, and a septal perforation (in a final rating 
decision, dated in February 2006, the RO denied service 
connection for a nasal septal perforation).  

A QTC report, from D.P., M.D., dated in January 2006, shows 
that the Veteran claimed to have had sleep symptoms for about 
19 years, but that he was not diagnosed with a sleep disorder 
until 2005.  The diagnosis was sleep apnea.  The examiner 
stated that it is less likely as not that the Veteran's sleep 
apnea was due to his service-connected lumbar spine or 
bilateral knee disabilities, and that sleep apnea was caused 
by dysfunction in the muscular structures of the neck 
resulting in obstructive phenomenon.  

Reports from the Social Security Administration (SSA) 
indicate that in December 2006, the Veteran was determined to 
be disabled with a primary diagnosis of multi-joint DJD 
(degenerative joint disease), and secondary diagnoses of 
severe sleep apnea, and morbid obesity.  The SSA's report 
also contains notations of an adjustment disorder with mixed 
emotional features, and obstructive sleep apnea.   

Two examination reports are associated with the SSA's 
determination; the examinations were apparently performed in 
conjunction with a state disability agency determination:

A report from D.B., D.O., dated in September 2006, notes, 
"The pt (patient) states he began having problems with 
sleeping in 1986, cause unknown apparently up until January 
2005, when he was diagnosed with sleep apnea."  The report 
further indicates that the Veteran reported that he had been 
terminated from his job in May 2006, for sleeping while 
working, and that he had not had any psychiatric treatment 
since 1990.  The assessments noted sleep apnea by history, 
and anxiety neurosis by history.  

A report from R.D., Psy. D., dated in November 2006, shows 
that the Veteran complained of a history of anger dating back 
to his service, with a current diagnosis of adjustment 
disorder.  He further indicated that he was fired from his 
job in March 2006 for sleeping at work.  The Axis I diagnosis 
was adjustment disorder with mixed features.  The Axis II 
diagnosis was rule out personality disorder with narcissistic 
and paranoid features.  

With regard to the claim for a sleep disorder, the Veteran is 
shown to have caused an MVA in June 1978 after he fell asleep 
while driving.  There was no relevant diagnosis.  Over four 
years later, in March 1983, he was noted to complain of sleep 
difficulties, however, these complaints were made in 
association with complaints of back symptoms.  There was no 
relevant diagnosis.  There is no subsequently dated inservice 
evidence of complaints for sleep symptoms, nor is there any 
subsequently dated relevant inservice diagnosis.  Although he 
indicated that he had of a history of "frequent trouble 
sleeping" in his February 1992 retirement examination 
report, he was not noted to have a sleep disorder at that 
time.  In addition, reports associated with his SSA 
determination show that he reported a history of sleep 
symptoms beginning in 1986, and the earliest medical evidence 
of a diagnosed sleep disorder is dated in 2005.  This is a 
period of approximately 12 years following separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing that the Veteran has a sleep 
disorder that was caused or aggravated by his service.  In 
this regard, the only competent opinion is found in the 
January 2006 QTC report, and this opinion weighs against the 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim on a direct basis, and 
that the claim must be denied.  See 38 C.F.R. § 3.303.  

With regard to the claim for an acquired psychiatric 
disorder, in January 1990, the Veteran was noted to have an 
adjustment disorder with depression.  However, there is no 
evidence of any relevant treatment during his remaining 
period of service (a period of about two years and nine 
months), and his psychiatric condition was clinically 
evaluated as normal in his February 1992 retirement 
examination report.  In addition, an adjustment disorder does 
not appear to be a chronic condition by definition, as 
symptoms of an adjustment disorder may not last longer than 
six months.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 273 (American Psychiatric Association 1994).  
Furthermore, the earliest post-service medical evidence of an 
acquired psychiatric disorder is dated in 2006.  This is a 
period of approximately 13 years following separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  Finally, there 
is no competent evidence showing that the Veteran has an 
acquired psychiatric disorder that was caused or aggravated 
by his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim on a 
direct basis, and that the claim must be denied.  See 
38 C.F.R. § 3.303.  

To the extent that the Veteran asserts that he has a sleep 
disorder, and an acquired psychiatric disorder, that were 
caused or aggravated by a service-connected disability, the 
Board finds that these claims must also be denied.  In this 
regard, the Veteran has repeatedly been noted to have 
obstructive sleep apnea.  There is no competent opinion of 
record which indicates that the Veteran has a sleep disorder, 
or an acquired psychiatric disorder, that is related to a 
service-connected condition.  The Board therefore finds that 
the preponderance of the evidence is against the claims that 
the Veteran has a sleep disorder, and an acquired psychiatric 
disorder,     that were caused or aggravated by a service-
connected disability, and that these claims must be denied.  
See 38 C.F.R. § 3.310; Allen.    

The Board has considered several articles associated with the 
C-file.  Overall, these articles indicate that there are over 
80 different types of sleep disorders, that sleep disorders 
are often not diagnosed properly, and that head injury 
patients often have some type of sleep disorder.  However, 
while the service treatment reports show that the Veteran 
apparently fell asleep while driving in 1978, his service 
treatment reports (and associated private reports dated 
during service) do not show that the Veteran sustained a head 
injury during service that was ever linked to sleep symptoms, 
nor do they show that he was he ever diagnosed with a sleep 
disorder.  The September 2006 report from D.B., D.O., shows 
that the Veteran stated that his sleep symptoms began in 
1986, he was first diagnosed with a sleep disorder in 2005 
(about 12 years after separation from service), and there is 
no competent evidence to show that he has a sleep disorder 
that is related to his service.  In summary, these articles 
are so general in nature, and so nonspecific to the 
appellant's case, that the Board affords them little 
probative weight.  They therefore do not provide a sufficient 
basis to find that there is a causal relationship between the 
Veteran's service and his sleep apnea.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a 
sleep disorder, and an acquired psychiatric disorder, were 
caused or aggravated by service that ended in 1992, or by a 
service-connected disability.  In this case, when the 
Veteran's service treatment records (which show treatment for 
an adjustment disorder in 1990, with no subsequent inservice 
treatment, and no treatment for a sleep disorder), and his 
post-service medical records are considered (which do not 
show any relevant treatment prior to 2005, and which do not 
contain competent evidence of a nexus between a sleep 
disorder, or an acquired psychiatric disorder, and the 
Veteran's service, or a serviced-connected disability), the 
Board finds that the service records, and the medical 
evidence, outweigh the Veteran's contentions that he has the 
claimed conditions that are related to his service, or to a 
service-connected disability.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2005 and May 2006.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After the VCAA letters were sent, the case was readjudicated 
and in March, May, and August of 2008, Supplemental 
Statements of the Case were provided to the appellant.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Furthermore, a review of the 
Veteran's statements, and those of his representative, 
indicates that the Veteran, and/or those acting on his 
behalf, have actual knowledge of what is needed to grant the 
claims, and that they have had a meaningful opportunity to 
participate in the development of his claims.  See e.g., 
statements received in 2008 and 2009.  In August 2009, the 
Veteran was afforded a hearing.  In summary, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  

The Veteran has not been afforded a psychiatric examination, 
and to the extent that etiological opinions have not been 
obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service treatment reports do not show any 
relevant treatment, with the exception of one finding of an 
adjustment disorder in 1990 (with no subsequent treatment 
during service), and no relevant findings in the Veteran's 
February 1992 retirement examination report.  The earliest 
evidence of either of the claimed conditions is dated at 
least 12 years after separation from service, and there is no 
competent evidence to show that either of the claimed 
conditions is related to the Veteran's service, or to a 
service-connected disability.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post-service medical record 
provides evidence against these claims.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


